United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-3661
                       ___________________________

Julia Judith Ramos-Gomez; Auner Neymar Ramos-Gomez; Yeison Alexander Bama-Ramos

                           lllllllllllllllllllllPetitioners

                                         v.

           Merrick B. Garland, Attorney General of the United States

                          lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                  ____________

                           Submitted: July 21, 2021
                            Filed: August 2, 2021
                                [Unpublished]
                                ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Guatemalan native and citizen Julia Judith Ramos-Gomez (Ramos-Gomez)
sought asylum, individually and on behalf of her minor sons, Auner Neymar
Ramos-Gomez and Yeison Alexander Bama-Ramos, based on her membership in a
proposed particular social group defined as “single Guatemalan mothers of young
children.”1 An immigration judge denied her asylum application, and the Board of
Immigration Appeals summarily affirmed the result, without an opinion. Ramos-
Gomez petitions for review.

        Having reviewed the record, we conclude substantial evidence supports the
determination that Ramos-Gomez failed to demonstrate an objectively reasonable fear
of particularized persecution on account of a protected ground. See Lemus-Arita v.
Sessions, 854 F.3d 476, 482-83 (8th Cir. 2017) (standard of review). A reasonable
fact finder could conclude, as the immigration judge did, that the harm Ramos-Gomez
feared resulted from generalized violence, and that her fear was not objectively
reasonable because she remained unharmed in Guatemala as a single mother with
young children for over two years before leaving. See id. at 482; Al Yatim v.
Mukasey, 531 F.3d 584, 588-89 (8th Cir. 2008).

      Accordingly, we deny the petition for review.
                     ______________________________




      1
      Ramos-Gomez’s sons were derivative applicants on her asylum application.
See 8 U.S.C. § 1158(b)(3)(A). Ramos-Gomez concedes she does not seek
withholding of removal or protection under the Convention Against Torture.

                                        -2-